IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

BENCHMARK ELECTRICAL
SOLUTIONS, INC.,
Plaintiff,
V. No. CV 18-436 MV/CG
NATIONAL SPECIALTY
INSURANCE COMPANY, et al.,
Defendants.

ORDER ADOPTING CHIEF MAGISTRATE JUDGE’S
PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

THIS MATTER is before the Court on the Chief Magistrate Judge’s Proposed
Findings and Recommended Disposition (the “PFRD”), (Doc. 53), filed July 16, 2019. In
the PFRD, the Chief Magistrate Judge recommended that Plaintiff Benchmark Electrical
Solutions, Inc.’s Motion for Default Judgment on First Cause of Action Against Defendant
DanCar Energy Construction, LLC., (Doc. 36), be denied and Defendants’ DanCar Energy
Construction LLC and National Specialty Insurance Company’s Motion to Vacate Default,
(Doc. 41), be granted. (Doc. 53). The parties were notified that written objections to the
PFRD were due within fourteen days. /d. at 9. No objections have been filed and the
deadline of July 30, 2019, has passed. The recommendations of the Chief Magistrate
Judge are therefore adopted by this Court.

IT IS THEREFORE ORDERED that Plaintiff Benchmark Electrical Solutions, Inc.'s
Motion for Default Judgment on First Cause of Action Against Defendant DanCar Energy
Construction, LLC., (Doc. 36), is DENIED and Defendants’ DanCar Energy Construction

LLC and National Specialty Insurance Company’s Motion to Vacate Default, (Doc. 41), is

THE HONORABLE MARTHA VAZQUEZ

UNITED STATES DISTRICT JUDGE

GRANTED.

 
